                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



THOMAS ROBINSON,

                     Plaintiff,

v.                                                           Case No. 3:19-cv-349-J-39JBT

S. OLIVER, et al.,

                Defendants.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Thomas Robinson, an inmate of the Florida penal system, initiated this

action by filing a pro se Civil Rights Complaint (Doc. 1; Complaint) and a motion to

proceed in forma pauperis (Doc. 3). Plaintiff names as Defendants three corrections

officers at Columbia Correctional Institution, one of whom Plaintiff identifies as “John

Doe.” In his Complaint, Plaintiff asserts due process violations under the Fifth and

Fourteenth Amendments for loss or destruction of his personal property and forging his

signature on a property receipt.1 He alleges no injuries. As relief, he seeks the return of

his personal property, punitive damages, litigation costs, and attorney’s fees.

       The Prison Litigation Reform Act (PLRA) requires a district court to dismiss a

complaint if the court determines the action is frivolous, malicious, or fails to state a claim

on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to whether



1In grievances Plaintiff provides with his Complaint (Doc. 1-1), he states Defendants stole
or destroyed religious items, speculating they did so because they do not agree with his
religious views. In his Complaint, Plaintiff does not assert a free-exercise-of-religion claim
under the First Amendment.
a complaint “fails to state a claim on which relief may be granted,” the language of the

PLRA mirrors the language of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts

apply the same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels and

conclusions” or “a formulaic recitation of the elements of a cause of action” that amount

to “naked assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations respecting all

the material elements necessary to sustain a recovery under some viable legal theory.”

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations

and citations omitted). In reviewing a pro se plaintiff’s pleadings, a court must liberally

construe the plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty of a court

to construe pro se pleadings liberally does not require the court to serve as an attorney

for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir. 2017)

(citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

       Plaintiff’s Complaint is subject to dismissal under this Court’s screening obligation

because he fails to “state a claim to relief that is plausible on its face.” See Ashcroft, 556

U.S. at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both that

the defendant deprived [him] of a right secured under the Constitution or federal law and

(2) that such a deprivation occurred under color of state law.” See Bingham, 654 F.3d at



                                               2
1175 (alteration in original). A negligent or intentional deprivation of personal property

does not constitute a Fourteenth Amendment due process violation “if a meaningful

postdeprivation remedy for the loss is available.” Hudson v. Palmer, 468 U.S. 517, 533

(1984). Plaintiff has an adequate post deprivation remedy available to him under state

law; he can sue the officers for theft or conversion. See Fla. Stat. § 772.11(1). See also

Case v. Eslinger, 555 F.3d 1317, 1331 (11th Cir. 2009) (recognizing Florida’s civil cause

of action for conversion provides an adequate post deprivation remedy when law

enforcement officers seize or retain personal property). As such, Plaintiff’s Fourteenth

Amendment due process claim is subject to dismissal.

       Plaintiff’s Fifth Amendment claim is also subject to dismissal. The Fifth Amendment

governs the conduct of federal actors, not state actors. See Buxton v. City of Plant City,

Fla., 871 F.2d 1037, 1041 (11th Cir. 1989) (“The fifth amendment to the United States

Constitution restrains the federal government, and the fourteenth amendment, section 1,

restrains the states, from depriving any person of life, liberty, or property without due

process of law.”). Plaintiff sues state actors, not federal actors.

       Accordingly, it is

       ORDERED:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.




                                              3
     DONE AND ORDERED at Jacksonville, Florida, this 15th day of July, 2019.




Jax-6
c:
Thomas Robinson




                                       4
